IN THE
                         TENTH COURT OF APPEALS

                                No. 10-19-00205-CV

JAMES MCNEAL,
                                                           Appellant
v.

JAMES DAVID PAGE AND SPOUSE,
TONY WARREN AND TAMRA WARREN,
                                                           Appellees



                           From the 13th District Court
                             Navarro County, Texas
                          Trial Court No. D18-27157-CV


                          MEMORANDUM OPINION

      Appellant James McNeal has filed a notice that he filed a bankruptcy proceeding

on July 12, 2019.   See TEX. R. APP. P. 8.1.   Further action in this appeal has been

automatically stayed. See 11 U.S.C. § 362.

      For administrative purposes, this appeal is suspended and will be treated as closed

unless reinstated on a proper motion. TEX. R. APP. P. 8.2. It may be reinstated on motion
of any party showing that the stay has been lifted or modified and specifying what action,

if any, is required from this Court upon reinstatement of the appeal. TEX. R. APP. P. 8.3.

       The Clerk of this Court is directed to transmit a copy of this opinion to the

attorneys of record, the trial court judge, and the trial court clerk.




                                           TOM GRAY
                                           Chief Justice

Before Chief Justice Gray,
       Justice Davis, and
       Justice Neill
Appeal suspended; administratively closed
Opinion delivered and filed August 28, 2019
[CV06]




McNeal v. Page                                                                       Page 2